United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-1221
                                     ___________

Raymond Earl Osloond,                    *
                                         *
            Appellant,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Theodore J. Vore; Elizabeth A. Benning; *
Sheila R. Aaker; Fred W. Romkema,        *     [UNPUBLISHED]
                                         *
            Appellees.                   *
                                  ___________

                           Submitted: September 8, 1998
                               Filed: September 11, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Raymond Earl Osloond appeals from the district court&s1 order granting
defendants summary judgment. After careful review of the record and the parties’
briefs, we affirm for the reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.



      1
        The HONORABLE RICHARD H. BATTEY, Chief Judge, United States
District Court for the District of South Dakota.
Attest:

      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                      -2-